Title: From Thomas Jefferson to Robert Brent, 23 July 1805
From: Jefferson, Thomas
To: Brent, Robert


                  
                     Dear Sir 
                     
                     Monticello July 23. 05.
                  
                  Your application in behalf of Ph. Williams was recieved yesterday, but too many obstacles are opposed to a present compliance. he could not be admitted into the navy without a previous pardon, because that would be to change the nature of the punishment which the Executive power is not competent to. but if pardoned, would or ought our naval corps to recieve recruits from such a source? again would the judges recommend a pardon? I doubt it. if they were to do it, the public sentiment, & all persons either directly or remotely interested in the genuineness of bank paper, now much excited by the increase of forgery, could not but be attended to with respect. under all these opposing considerations, I do not view the case at this time as one in which the power of pardon could be justifiably exercised.
                  Accept my friendly salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               